DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see Applicant’s remark, filed 06/21/2022 and the Applicant’s interview on 06/14/2022, with respect claims 1 and 21 have been fully considered and are persuasive. The rejection of claims 1 and 21 has been withdrawn. 
The amendment filed on 06/21/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1-6, 8-9, 11-17 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Final Office action’s argument during the interview on 06/14/2002, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pat. Number 8,515,058 B1, to Gentry-Gentry teaches a fully homomorphic encryption scheme using a "bootstrapable" homomorphic encryption scheme that evaluate a function f when f is the encryption schemes own decryption function. Specifically, the fully homomorphic encryption scheme uses the "bootstrapable" homomorphic encryption scheme to determine the decryption function to decrypt data encrypted under the fully homomorphic encryption scheme and an algorithm recrypt that takes a ciphertext with noise and outputs a "fresh" ciphertext that also encrypts.
U.S. Pub. Number 2016/0254912 A1, to Maniatakos-Maniatakos teaches Recrypt operation “cleans” the ciphertext from the noise due to the homomorphic addition and multiplication operations and a correlation between different security and timing factors for a single circuit, the effect on the overall execution time, as well as the required depth d for performing the recrypt function, of various security parameters.

Alchemy: A Language and Compiler for Homomorphic Encryption Made easy, published 2018, to Crockett-Crockett teaches Alchemy compiles “in-the-clear” computations on plaintexts, written in a modular domain-specific language (DSL), into corresponding homomorphic computations on ciphertexts—with no special knowledge of FHE required of the programmer. The compiler automatically chooses (most of the) parameters by statically inferring ciphertext noise rates, generates keys and “key-switching hints,” schedules appropriate ciphertext “maintenance” operations, and more. In addition, its components can be combined modularly to provide other useful functionality, such logging the empirical noise rates of ciphertexts throughout a computation, without requiring any changes to the original DSL code.
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of a recryption parameter generating circuit configured to, based on an arithmetic scenario comprising information about an arithmetic schedule between a plurality of ciphertexts, generate a recryption parameter comprising a plurality of recryption levels respectively for the plurality of ciphertexts, and schedule a plurality of recryptions between at least one operation performed on a corresponding ciphertext, the plurality of recryptions corresponding to a plurality of levels that are divided, as recited in claim 1 and determining a plurality of recryption levels for a plurality of ciphertexts, based on an arithmetic scenario comprising information about an arithmetic schedule for the plurality of ciphertexts, wherein at least two of the plurality of recryption levels are different from each other, wherein a remaining number of possible arithmetic operations of the recrypted ciphertexts is larger than a remaining number of possible arithmetic operations of the plurality of ciphertexts, as recited in claim 11 and receiving a plurality of ciphertexts from outside the homomorphic encryption device; receiving a parameter mapping table that comprises a plurality of recryption parameters corresponding to a plurality of operation combinations; and by comparing the parameter mapping table with an operation combination comprised in an arithmetic scenario, outputting a recryption parameter corresponding to the operation combination comprised in the arithmetic scenario, as recited in claim 21, without the usage of impermissible hindsight reasoning. 
	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 11 and 21 and thus these claims are considered allowable. The dependent claims which further limit claims 1, 11 and 21 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/Primary Examiner, Art Unit 2491